         Case 4:20-cv-02180-JST Document 53 Filed 05/20/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                       Civil Minutes

Date: May 20, 2020                                                         Judge: Jon S. Tigar

Time: 1 hour 25 minutes

Case No.        4:20-cv-02180-JST
Case Name       Altman et al v. County of Santa Clara et al

Attorney(s) for Plaintiff(s):   George M. Lee
                                Raymond DiGuiseppe
                                Adam Kraut

Attorney(s) for Defendant(s):   Counsel for Defendants City of San Jose, Mayor Sam Liccardo,
                                and Police Chief Edgardo Garcia:
                                Margo Laskowska

                                Counsel for Defendants San Mateo County, Scott Morrow and
                                Carlos Bolanos:
                                Daniel McCloskey
                                Sarah Trela

                                Counsel for Defendant Contra Costa County:
                                Patrick Hurley

                                Counsel for City of Pleasant Hill and Police Chief Bryan Hill:
                                Gene Tanaka

                                City of Pacifica and Dan Steidle, in his official capacity as
                                Chief of Police for City of Pacifica:
                                Kevin Siegel

                                Counsel for Defendants the County of Santa Clara, Laurie
                                Smith, Jeffrey Rosen, and Sara Cody:
                                Jason Bussey
                                Melissa Kiniyalocts

                                Counsel for Defendant Alameda County:
                                Raymond Mackay

                                Counsel for City of Mountain View and Max Bosel:
                                Krishan Chopra, City Attorney

                                              1
         Case 4:20-cv-02180-JST Document 53 Filed 05/20/20 Page 2 of 2




                                 Lance Bayer, Special Assistant City Attorney


 Deputy Clerk: Mauriona Lee                                        Court Reporter: Pamela Hebel

                                       PROCEEDINGS

Motion for Temporary Restraining Order or in the Alternative, Preliminary Injunction hearing –
held.

                                   RESULT OF HEARING

   1. Hearing held via Zoom. Argument heard from both parties.
   2. Supplemental briefing schedule on mootness was set as follows: Plaintiffs’ brief, of no
      more than 10 pages, due by May 22, 2020 at 5:00 p.m. Defendants’ reply brief, of no
      more than 10 pages, due by May 27, 2020 at 5:00 p.m. Plaintiff’s response, of no more
      than 5 pages, due May 29, 2020 by 5:00 p.m.
   3. The motion will be deemed submitted upon the filing of Plaintiffs’ final response brief.




                                               2
